NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

ANSARI AZIZI,                      :       CIV. NO. 18-17568 (RMB)
                                   :
                  Plaintiff        :
                                   :
     v.                            :            OPINION
                                   :
FELIPE MARTINEZ, et al.,           :
                                   :
                  Defendants       :

BUMB, DISTRICT JUDGE

     Plaintiff Ansari Azizi, a prisoner presently confined in the

Federal Correctional Institution in Fort Dix, New Jersey (“FCI

Fort Dix”), brings this civil rights action under Bivens v. Six

Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S.

388 (1971) (Compl., ECF No. 1.) Plaintiff filed an application to

proceed in forma pauperis (“IFP”) (ECF No. 1-1), but it is not

certified    by   a   prison   official.    According     to   28   U.S.C.   §

1915(a)(2),

            [a] prisoner seeking to bring a civil action
            or appeal a judgment in a civil action or
            proceeding without prepayment of fees or
            security therefor, in addition to filing the
            affidavit filed under paragraph (1), shall
            submit a certified copy of the trust fund
            account     statement    (or     institutional
            equivalent) for the prisoner for the 6-month
            period immediately preceding the filing of the
            complaint or notice of appeal, obtained from
            the appropriate official of each prison at
            which the prisoner is or was confined.
     Petitioner      wrote   on    his   IFP   application,    “Counselor      L.

Batiste refused to fill-out & sign.” (IFP App., ECF No. 1-1 at 3.)

Plaintiff should attempt to obtain the certification again. Before

the Court will grant IFP without Plaintiff having met the statutory

requirements, Plaintiff must submit an affidavit stating (1) when

he asked a prison official to provide the certified trust account

statement; (2) whom he asked; (3) and how the person responded.

     The Court will therefore administratively terminate this

action. Plaintiff may reopen this matter if he timely submits a

properly completed IFP application or pay the $400 administrative

and filing fees. Plaintiff should be aware that IFP status permits

a plaintiff to proceed without advance payment of the full filing

fee but requires payment of the $350.00 filing fee in installments,

if available in the prisoner’s trust account, regardless of whether

the Complaint is dismissed. See U.S.C. § 1915(b)(1).

     When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action   regarding    prison      conditions   and   seeks    redress   from   a

governmental entity, officer or employee of a governmental entity,

28 U.S.C. §§ 1915(e)(2)(B); 1915A(b) and 42 U.S.C. § 1997e(c)(1)

require courts to review the complaint and sua sponte dismiss any

claims that are (1) frivolous or malicious; (2) fail to state a

claim on which relief may be granted; or (3) seek monetary relief
                                         2
against a defendant who is immune from such relief. 1 For the

reasons stated below, if Plaintiff were granted IFP status, the

Court would dismiss the Complaint upon screening pursuant to 28

U.S.C. §§ 1915(e)(2)(B); 1915A(b) and 42 U.S.C. § 1997e(c)(1).

I.   Sua Sponte Dismissal

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards   than   formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.


1 Conclusive screening is reserved until IFP status is granted.
See Izquierdo v. New Jersey, 532 F. App’x 71, 73 (3d Cir. 2013)
(district court should address IFP application prior to conclusive
screening of complaint under 28 U.S.C. § 1915(e)(2)).
                                 3
Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

      Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.   The Complaint

      Plaintiff    alleges   the   following   facts   in   his   Complaint,

accepted as true for purposes of screening pursuant to 28 U.S.C.
                                     4
§§ 1915(e)(2)(B); 1915A(b) and 42 U.S.C. § 1997e(c)(1). In 2012,

Plaintiff    arrived    at   the   Federal   Correctional      Institution   in

Safford, Arizona (“FCI Safford”). (Compl., ECF No. 1, ¶IV.22.) The

defendants failed to inform Plaintiff that the prison was built on

an area where the surrounding soil was contaminated with fungal

spores, coccidioidomycosis, known to cause Valley Fever a.k.a. San

Joaquin Valley Fever. (Id.)

        The defendants did not “take reasonable measures to abate the

substantial risk to inmates from contracting said fungal disease.”

(Compl., ¶IV.23.) An increasingly high number of inmates have

contracted the fungal disease since Plaintiff’s arrival at FCI

Safford. (Id.) In March 2016, Plaintiff made several sick call

visits to Medical Services at FCI Safford, complaining of head,

joint and chest pain, “sweats” and difficulty breathing. (Id.,

¶25.)    Plaintiff     was   treated   for   pneumonia   but    his   symptoms

worsened. (Id.) Blood tests revealed that Plaintiff was positive

for Valley Fever. (Id.)

        Plaintiff asserts that his misdiagnosis “left him susceptible

to” skin rashes, fatigue, joint aches, chest pain, difficulty

breathing, cold sweats, inability to sleep and weakened immune

system. (Id., ¶¶25, 26.) As of the filing of Plaintiff’s Complaint,

FCI Safford has not put a coccidioidomycosis exclusion policy into



                                       5
place nor has it warned or protected inmates from exposure to the

disease. (Compl., ECF No.1, ¶IV.28.)

      In January 2004, the BOP Office of Quality Management in

Washington D.C., through the BOP Medical Director, issued a system-

wide memorandum for all BOP Health Services staff, which included

a risk management alert for Valley Fever and stated the organism

that causes Valley Fever is commonly found in the soil of the

southwestern United States. (Id., ¶35.) The memorandum further

stated: “persons at risk for valley fever should avoid exposure to

dust and dry soil in areas where valley fever is common.” (Compl.,

ECF   No.   1,   ¶35.)   Plaintiff   alleges   that   he   exhausted   the

administrative remedies available at FCI Safford. (Id., ¶39.)

      Plaintiff named the following sixteen defendants to this

action:

            1.    Felipe Martinez, Warden FCI Safford

            2.    S. McClintock, Warden FCI Safford

            3.    S. Lake, Warden FCI Safford

            4.    David E. Ortiz, Warden FCI Fort Dix

            5.    Mr. Moreno, Assistant Warden, FCI Safford

            6.    Mary M. Mitchell, Regional          Director,
                  FBOP, Western Regional Office

            7.    Ian Connors, Administrator, FBOP Central
                  Office



                                     6
          8.    M.D. Caravajal, Regional Director, FBOP,
                Western Regional Officer

          9.    C. Shilliday, Unit Manager, FCI Safford

          10.   Mrs. Johnson, Unit Manager, FCI Safford

          11.   V. Flores, Counselor, FCI Safford

          12.   Thomas Longfellow,   Clinical   Director,
                FCI Safford

          13.   Ms. Rincon, HSA, FCI Safford

          14.   Ms. Riney, Acting HSA, FCI Safford

          15.   Richard Lunt, H.C.P., FCI Safford

          16.   Mr. Warren, Safety Head, FCI Safford

     Plaintiff asserts violation of the Eighth Amendment because

he was exposed to an unreasonable risk of serious damage to his

future health because he contracted Valley Fever. (Compl., ECF No.

1, ¶29.) Plaintiff raises the following tort claims, ostensibly

under the Federal Tort Claims Act:2 (1) “negligent or wrongful act

of omission”; (2) failure to provide [Plaintiff] with safe and

habitable prison; (3) “premises liability: failure to operate and

maintain”; (4) assignment of [Plaintiff] to a prison facility

knowing it to be inherently unsafe for human habitation. (Compl.,




2 An FTCA claim is a claim “against the United States for money
damages for … personal injury …     caused by the negligent or
wrongful act or omission of any employee of the Government while
acting within the scope of his office or employment. 28 U.S.C. §
2675(a); 28 U.S.C. § 1346(b)(1).
                                 7
ECF No. 1 ¶VI.) For relief, Plaintiff seeks declaratory judgment

and damages. (Id., ¶VII.42A-H.)

      B.   FTCA Claims

      The only proper defendant to a claim under the Federal Tort

Claims Act is the United States of America. Priovolos v. F.B.I.,

632 F. App’x 58, 60 (3d Cir. 2015) (citing CNA v. U.S., 535 F.3d

132, 138 n.2 (3d Cir. 2008)). Plaintiff has not named the United

States as a defendant. This defect can be cured by amendment of

the Complaint.

      Plaintiff’s claim that the defendants assigned him to a prison

knowing that it was unsafe for human habitation will be treated as

an Eighth Amendment claim and not an FTCA claim. See Dippolito v.

United States, 704 F. App'x 199, 204 n.6 (3d Cir. 2017), cert.

denied, 138 S. Ct. 711 (2018) (“the District Court properly

dismissed Dippolito's FTCA claim because he premised it solely on

putative Eighth Amendment violations” (citing FDIC. v. Meyer, 510

U.S. 471, 477 (1994) (“[A] constitutional tort claim is not

‘cognizable’ under [the FTCA].”))

      “The FTCA operates as a limited waiver of the United States's

sovereign immunity.” White-Squire v. U.S. Postal Serv., 592 F.3d

453, 456 (3d Cir. 2010). “[A]n FTCA action ‘shall not be instituted

upon a claim against the United States for money damages ... unless

the   claimant   shall   have   first   presented   the   claim   to   the
                                    8
appropriate Federal agency....’” White-Squire, 592 F.3d at 457

(quoting 28 U.S.C. § 2675(a)). A plaintiff may not file suit until

the agency finally decides the claim in writing or if the agency

fails to make a final disposition of the claim within six months

after the claim is filed. 28 U.S.C. § 2675(a). This requirement is

jurisdictional and cannot be waived. White-Squire, 592 F.3d at 457

(citing United States v. Sherwood, 312 U.S. 584, 586 (1941);

Bialowas v. United States, 443 F.2d 1047, 1049 (3d Cir. 1971)).

       Plaintiff has not alleged that he timely filed an FTCA claim

with the Federal Bureau of Prisons.3 Thus, the Complaint does not

establish jurisdiction over an FTCA claim. If Plaintiff has met

the jurisdictional requirement of the FTCA, he should file an

amended complaint alleging when he filed such claim and how and

when    it   was   resolved.   Otherwise,   the   Court   would   dismiss

Plaintiff’s negligence-based claims for failure to state a claim,

upon conclusive screening under 28 U.S.C. § 1915(e)(2)(B); § 1915a

and 42 U.S.C. § 1997e(c)(1).

       C.    Claims Under Bivens

       In Ziglar v. Abassi, 137 S.Ct. 1843 (2017), the Supreme Court

held that courts must conduct a special factors analysis to



3 Exhaustion of an FTCA claim is not equivalent to exhaustion of
administrative remedies by a federal prisoner under the Prison
Litigation Reform Act, 42 U.S.C. § 1997e(a). See e.g. Malouf v.
Turner, 814 F.Supp.2d 454 (D.N.J. 2011).
                                9
determine whether to imply a Bivens remedy for constitutional

violations by federal actors when a Bivens claim is raised in a

new    context      from   one    of   the    three        Supreme   Court      cases   that

recognized a Bivens remedy. The Court reserves, for later briefing

by the parties, the issue of whether the Complaint raises a Bivens

claim in a new context and, therefore, requires a special factors

analysis before creating an implied Bivens remedy.

               1.    Eighth Amendment Inadequate Medical Care

       Although it is not clear whether Plaintiff is trying to raise

a     claim    under   the       Eighth      Amendment       based    on     his    alleged

misdiagnosis of pneumonia before he was diagnosed with Valley

Fever, the Court notes that misdiagnosis does not rise to the level

of an Eighth Amendment claim because a showing of deliberate

indifference is required. See Stewart v. Pennsylvania Dep’t of

Corr., 677 F. App’x 816, 820 (3d Cir. 2017) (misdiagnosis “at

worst, amounts to medical malpractice, which is not actionable

under the Eighth Amendment” (citing Kost v. Kozakiewicz, 1 F.3d

176, 185 (3d Cir. 1993)). If Plaintiff wishes to assert an Eighth

Amendment claim concerning his medical care, he should submit an

amended       complaint    that    alleges         facts    sufficient     to      establish

deliberate indifference. See e.g. Natale v. Camden County Corr.

Facility, 318 F.3d 575, 582-83 (3d Cir. 2003). If Plaintiff wishes



                                              10
to    bring        a        medical   malpractice     claim,     the     presentation

requirements of the FICA, discussed above, are applicable.

              2.        Eighth   Amendment          Inadequate        Conditions      of
                        Confinement Claim

      Plaintiff             alleges   the    defendants     violated     the    Eighth

Amendment by their deliberate indifference to a substantial risk

to his health. Prison conditions are subject to scrutiny under the

Eighth Amendment. Helling v. McKinney, 509 U.S. 25, 31 (1993).

Prison officials may be liable under the Eighth Amendment for

deliberate indifference to an inmate’s exposure to a condition

that poses an unreasonable risk of serious damage to his future

health.   Id.          at    35.   This   entails   proof   of   an    objective     and

subjective element. Id.

      The objective element of an Eighth Amendment conditions of

confinement claim “requires more than a scientific and statistical

inquiry   into         the     seriousness    of    the   potential    harm    and   the

likelihood that such injury to health will actually be caused” by

the unsafe condition.” Helling, 509 U.S. at 36. It also requires

a court to assess whether society considers the risk that the

prisoner complains of to be so grave that it violates contemporary

standards of decency to expose anyone unwillingly to such a risk.

Id.

              [A] prison official cannot be found liable
              under the Eighth Amendment for denying an
                                             11
          inmate humane conditions of confinement unless
          the official knows of and disregards an
          excessive risk to inmate health or safety; the
          official must both be aware of facts from
          which the inference could be drawn that a
          substantial risk of serious harm exists, and
          he must also draw the inference.

Farmer v. Brennan, 511 U.S. 825, 837 (1994).

     As a threshold matter, for liability under Bivens, a defendant

must have personal involvement with a constitutional violation.

Jutrowski v. Twp. of Riverdale, 904 F.3d 280, 290 (3d Cir. 2018)

(quoting Iqbal, 556 U.S. at 676). Thus, “‘a plaintiff must plead

that each Government-official defendant, through the official's

own individual actions, has violated the Constitution.” Id.

     Plaintiff asserts little in terms of any defendant’s personal

involvement in deliberate indifference to a substantial risk of

serious harm to his health. Plaintiff states “What is obviously

clear from Respondent’s Flores’ and Shilliday’s responses or lack

of responses, THEREOF, is NO DENIABILITY on their part, or any

other [defendant] for that matter, concerning their knowledge that

the FCI Safford area contained Coccidioidomycosis.” (Compl., ECF

No. 1, ¶IV.28.) Plaintiff attached his administrative grievance

and the administrative remedy response he received from V. Flores

and C. Shilliday as exhibits to his Complaint. (Exhibit, ECF No.

1 at 18-20.)



                                12
     Plaintiff’s grievance was two-fold: (1) the Director and

Regional   Director   of    the   Federal    Bureau   of    Prisons,    Warden

Martinez, Health Service Administrator Rincon and Health Provider

Richard Lunt failed to inform Plaintiff that FCI Safford was

constructed in an area where the soil was contaminated with fungal

spores that cause Valley Fever; and (2) Plaintiff was misdiagnosed,

which “left him susceptible to painful skin rashes, fatigue, joint

aches, chest pain, difficulty breathing cold sweats inability to

sleep” likelihood of reactivation and a weakened immune system.

(Exhibit, ECF No. 1 at 18.)

     Flores and Shilliday, who filed a joint response to Plaintiff,

viewed his grievance as a medical complaint and reviewed the

medical treatment he received. (Id. at 19-20.) In no way does their

response create an inference that any defendant was aware that FCI

Safford was constructed in an area where the surrounding soil was

contaminated with spores that were known to cause Valley Fever or

that any defendant was aware of an increasing number of inmates

diagnosed with Valley Fever at FCI Safford since 2012, when

Plaintiff arrived.

     Plaintiff   also      alleges   that,   in   January    2004,     the   BOP

disseminated a system-wide memorandum for all BOP health services

staff, containing a risk management alert for Valley Fever, caused

by an organism commonly found in the soil in the southwestern
                                      13
United   States.    (Id.,     ¶35.)    Plaintiff    does      not   allege   this

memorandum included any specific information about the risk at FCI

Safford. Further, Plaintiff does not allege any specific defendant

in 2012 was aware of the 2004 memorandum nor does he plead any

facts creating an inference that a specific defendant must have

been aware of the memorandum.

       Finally, although Plaintiff alleges an increasingly high

number of inmates at FCI Safford were diagnosed with Valley Fever

since 2012, he does not allege how many inmates were diagnosed and

within what time-frame. Although he is not required to plead a

precise number of similar occurrences, Plaintiff must plead facts

sufficient to suggest the seriousness of the potential harm and

the likelihood that the soil condition will cause a serious health

risk to inmates. The bare allegation that other inmates have

contracted    Valley      Fever    since    2012   is   insufficient.      Unless

Plaintiff amends his complaint to allege additional facts, the

Court would dismiss this claim upon screening under 28 U.S.C. §

1915(e)(2)(B); § 1915a and 42 U.S.C. § 1997e(c)(1).

             3.    Liability of a supervisory defendant under § 1983

       Plaintiff names high ranking BOP officials as defendants in

this   matter,    which    calls    into    question    the    liability     of   a

supervisory defendant under § 1983. In Barkes, the Third Circuit

identified two instances where a supervisory defendant may be
                                       14
liable for unconstitutional acts undertaken by subordinates: (1)

where    the     supervisor      personally    joined   the   subordinate   in

violating a plaintiff’s rights, directed others to violate the

plaintiff’s rights or, as the person in charge, had knowledge of

and acquiesced in the subordinate’s unconstitutional conduct; and

(2)    where    a   supervisor    “with    deliberate   indifference   to   the

consequences, established and maintained a policy, practice, or

custom which directly caused [the] constitutional harm.”               Barkes

v. First Corr. Med., Inc., 766 F.3d 307, 316-19 (3d Cir. 2017),

rev'd on other grounds, Taylor v. Barkes, 135 S.Ct. 2042 (2015)

(quoting A.M. ex rel. J.M.K. v. Luzerne Cnty. Juvenile Det. Ctr.,

372 F.3d 572, 586 (3d Cir. 2004) (alteration in original) (quoting

Stoneking v. Bradford Area Sch. Dist., 882 F.2d 720, 725 (3d Cir.

1989)). Failure to train and failure to supervise claims are a

subcategory of policy or practice liability. Barkes, 766 F.3d at

316.

       To hold a supervisor liable based on a policy or practice

that led to an Eighth Amendment violation,

               the plaintiff must identify a specific policy
               or practice that the supervisor failed to
               employ and show that: (1) the existing policy
               or practice created an unreasonable risk of
               the   Eighth   Amendment  injury;   (2)   the
               supervisor was aware that the unreasonable
               risk was created; (3) the supervisor was
               indifferent to that risk; and (4) the injury
               resulted from the policy or practice.
                                          15
Beers-Capitol [v. Whetzel], 256 F.3d 120, 134 (3d Cir. 2001)

(quoting Sample v. Diecks, 885 F.2d 1099, 1118 (3d Cir. 1989)).

Failure to train, discipline, and supervise are assessed under the

same deliberate indifference standard as the failure to promulgate

adequate policies. Christopher v. Nestlerode, 240 F. App'x 481,

489 n. 6 (3d Cir. 2007). To establish deliberate indifference for

failure to train, a plaintiff must show that policymakers were on

actual or constructive notice that flaws in their training or

supervision      caused      subordinates          to     violate       citizens'

constitutional     rights,    and   such         notice    generally      requires

contemporaneous knowledge of an incident or knowledge of a prior

pattern   of    similar    incidents    and       circumstances.    Connick    v.

Thompson, 563 U.S. 51, 61 (2011).

      For the same reason Plaintiff failed to state an Eighth

Amendment conditions of confinement claim, he also failed to state

an   Eighth    Amendment   conditions       of    confinement     claim    against

supervisory    defendants.    The   Court        will   dismiss   the   Complaint

without prejudice.

III. CONCLUSION

      For the reasons stated above, the Court will administratively

terminate this matter, subject to reopening. Plaintiff will be

permitted to file an amended complaint if he so chooses.


                                       16
An appropriate Order follows.



DATE: March 29, 2019

                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                United States District Judge




                                 17
